Pfeifer, J.
This court is asked to determine whether the United States Supreme Court decision in Bendix Autolite Corp. v. Midwesco Enterprises, Inc. (1988), 486 U.S. 888, 108 S.Ct. 2218, 100 L.Ed.2d 896, holding the Ohio tolling statute, R.C. 2305.15(A), to be unconstitutional, should be retroactively applied to Hyde’s complaint filed against RCC and Blosh. For the following reasons, we determine that Bendix may not be retroactively applied.
Unless Hyde may utilize the tolling provision in R.C. 2305.15(A), her claim is precluded by the applicable statute of limitations. In Ohio, the period of limitations for a personal injury negligence action is two years. R.C. 2305.10. Hyde filed her complaint seventeen months after this two-year period had expired. At the time of the accident, R.C. 2305.15, now 2305.15(A), tolled the limitations period for claims against out-of-state defendants by providing:
“When a cause of action accrues against a person, if he is out of the state, or has absconded, or conceals himself, the period of limitation for the commencement of the action as provided in sections 2305.04 to 2305.14 * * * of the Revised Code, does not begin to run until he comes into the state or while he is so absconded or concealed. After the cause of action accrues if he departs from the state, or absconds or conceals himself, the time of his absence or concealment shall not be computed as any part of a period within which the action must be brought.” 129 Ohio Laws 177.
It is not alleged that RCC re-entered the state of Ohio after the accident of March 5, 1984. Pursuant to R.C. 2305.15, the limitations period for Hyde to bring an action against RCC was tolled, and had not elapsed when Hyde filed her complaint. See Seeley v. Expert, Inc. (1971), 26 Ohio St.2d 61, 55 O.O.2d 120, 269 N.E.2d 121.
Nearly one year after Hyde filed her complaint, the United States Supreme Court determined that the tolling provision in R.C. 2305.15 violated the Commerce Clause of the United States Constitution when applied to out-of-state entities. Bendix, supra. In its opinion, the Bendix court specifically declined to determine whether its ruling should be applied prospectively only. Id., 486 U.S. at 895, 108 S.Ct. at 2222-2223, 100 L.Ed.2d at 905.
We are now confronted with the task of determining whether the Bendix decision is to be applied retroactively. Until recently, Chevron Oil Co. v. Huson (1971), 404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296, provided the three-part test to determine whether courts should retroactively apply a decision of the United States Supreme Court when the result is to shorten limitations periods of cases accrued before the decision was announced. However, in Harper v. Virginia Dept. of Taxation (1993), 509 U.S. -, 113 S.Ct. 2510, 125 L.Ed.2d 74, the United States Supreme Court announced a new test concerning the retroactive *243application of decisions. It is unclear whether Harper was intended to replace Chevron, or to supplement it.
I
If Chevron remains good law today, then that case — and not Harper — provides the proper test to apply to the present case. The present case is closer to Chevron than to Harper. Harper determined that a United States Supreme Court decision striking down a Michigan taxing practice as unconstitutional must be retroactively applied to Virginia taxpayers taxed under a similar statute. Chevron discusses whether a ruling which shortens a limitations period should be retroactively applied.
Chevron sets forth the following three-pronged test to determine when ■ a holding of the United States Supreme Court should not be retroactively applied:
“First, the decision to be applied nonretroactively must establish a new principle of law, either by overruling clear past precedent on which litigants may have relied, * * * or by deciding an issue of first impression whose resolution was not clearly foreshadowed * * *. Second, it has been stressed that ‘we must * * * weigh the merits and demerits in each case by looking to the prior history of the rule in question, its purpose and effect, and whether retrospective operation will further or retard its operation.’ * * * Finally, we have weighed the inequity imposed by retroactive application, for ‘[w]here a decision of this Court could produce substantial inequitable results if applied retroactively, there' is ample basis in our cases for avoiding the “injustice or hardship” by a holding of nonretroactivity.’ ” 404 U.S. at 106-107, 92 S.Ct. at 355, 30 L.Ed.2d at 306.
The facts in the present case pass the three-pronged Chevron test for nonretroactivity. The United States Supreme Court’s opinion in Bendix, supra, was the first time that any court of binding authority in Ohio’s state courts had ruled R.C. 2305.15 unconstitutional. When Hyde was injured, she could not have foreseen that R.C. 2305.15 would be struck down four years later. “The most [s]he could do was to rely on the law as it then was.” Chevron, 404 U.S. at 107, 92 S.Ct. at 356, 30 L.Ed.2d at 306.
Because of the factual similarities between the present case and Chevron, it is unnecessary to discuss the other two prongs of the Chevron test. The Chevron court held that the retroactive application of a rule shortening the limitations period in a tort case fulfilled the last two requirements of the test for nonretroactivity. Because all three requirements of the Chevron test are likewise fulfilled in this case, we determine that Bendix cannot be retroactively applied.
*244II
Even if the Chevron test has been replaced by Harper, the retroactive application of Bendix remains impermissible.
In Harper, the United States Supreme Court determined that its prior decision in Davis v. Michigan Dept. of Treasury (1989), 489 U.S. 803, 109 S.Ct. 1500, 103 L.Ed.2d 891, should be retroactively applied. The Davis decision declared that it was unconstitutional for the state of Michigan to tax retirement benefits paid by the federal government when that state exempts retirement benefits paid by the state or its political subdivisions. The state of Virginia, in Harper, argued that Davis should not be retroactively applied.
The United States Supreme Court rejected Virginia’s argument, holding that Davis must be retroactively applied. However, the Supreme Court declined to enter judgment for the taxpayers “because federal law does not necessarily entitle them to a refund.” Harper, supra, 509 U.S. at-, 113 S.Ct. at 2519, 125 L.Ed.2d at 88. The Harper court went on to note that a state, when retroactively applying a Supreme Court decision, “ ‘retains flexibility* ” in fashioning appropriate relief. Id. at-, 113 S.Ct. at 2518, 125 L.Ed.2d at 89, quoting McKesson Corp. v. Div. of Alcoholic Beverages & Tobacco (1990), 496 U.S. 18, 39-40, 110 S.Ct. 2238, 2252, 110 L.Ed.2d 17, 38. Harper allows state courts to tailor their own remedies as they determine the manner in which a Supreme Court opinion is to be retroactively applied.
The Ohio Constitution prohibits us from applying Bendix to those claims already accrued when that decision was announced by the United States Supreme Court. If we were to retroactively apply the holding in Bendix, we would extinguish the claims of injured persons who had justifiably relied on R.C. 2305.15, because of a subsequent determination by the United States Supreme Court that they could not have foreseen. Such an application would clearly violate the rights of Ohioans to obtain a meaningful opportunity to bring their claims in Ohio’s courts. The retroactive application of Bendix would violate the rights afforded by Section 16, Article I of the Ohio Constitution, which provides in part:
“All courts shall be open, and every person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due course of law, and shall have justice administered without denial or delay.”
In Hardy v. VerMeulen (1987), 32 Ohio St.3d 45, 512 N.E.2d 626, this court held that “R.C. 2305.11(B), as applied to bar the claims of medical malpractice plaintiffs who did not know or could not reasonably have known of their injuries, violates the right-to-a-remedy provision of Section 16, Article I of the Ohio Constitution.” Id. at syllabus.
*245In Burgess v. Eli Lilly & Co. (1993), 66 Ohio St.3d 59, 62, 609 N.E.2d 140, 142, we proclaimed that when the Ohio Constitution speaks of remedy for injury to person, property or reputation, it requires an opportunity for redress that is granted at a meaningful time and in a meaningful manner.
It is hard to imagine a right to a remedy less meaningful than one which, while valid at the time an individual is injured, is subsequently revoked. This is precisely the outcome that a retroactive application of Bendix dictates. In not filing her complaint against RCC until 1987, Hyde relied on Ohio’s tolling statute, R.C. 2305.15, and the most recent interpretation of that statute by the court of appeals in her appellate district, May v. Leidli (1986), 32 Ohio App.3d 36, 513 N.E.2d 1347. No court of binding precedent in Ohio had ever ruled that R.C. 2305.15(A) was unconstitutional. Nearly one year after Hyde’s complaint was filed, Bendix was announced.
At the time Hyde was injured, she possessed a state constitutional civil right to file a lawsuit relying on R.C. 2305.15(A). This right conflicts with a federal rule of decision, which requires the retroactive application of federal rules of law such as the Bendix decision.
We find that when there is a conflict between a state constitutional civil right and a federal rule of decision that is not rooted in the United States Constitution, such as retroactivity, the state civil right prevails. As we noted in Arnold v. Cleveland (1993), 67 Ohio St.3d 35, 616 N.E.2d 163, paragraph one of the syllabus:
“The Ohio Constitution is a document of independent force. In the areas of individual rights and civil liberties, the United States Constitution, where applicable to the states, provides a floor below which state court decisions may not fall. As long as state courts provide at least as much protection as the United States Supreme Court has provided in its interpretation of the federal Bill of Rights, state courts are unrestricted in according greater civil liberties and protections to individuals and groups.”
In this case, the federal rule of decision — retroactivity—is not rooted in the United States Constitution. The United States Supreme Court may strike down provisions in the Ohio Constitution when they are unconstitutional, but may not invalidate them simply because they conflict with a court-created doctrine of uniformity, such as the requirement that decisions be retroactively applied.
This conflict between the. federal rule of retroactivity and Ohio’s right to a remedy must be resolved in favor of the state constitutional civil right.
Our decision today does not contravene the federal constitutional analysis in Bendix, but, instead, allows Section 16, Article I of the Ohio Constitution and the Commerce Clause of the federal Constitution to co-exist.
*246Whether or not the Chevron test remains good law today, we hold that Bendix may not be retroactively applied to bar claims which had accrued prior to the announcement of that decision.
Accordingly, the judgment of the court of appeals is reversed and the cause is remanded to the trial court for further proceedings.

Judgment reversed and cause remanded.

A.W. Sweeney, Douglas, Resnick and F.E. Sweeney, JJ., concur.
Moyer, C.J., and Wright, J., dissent.